 UNICO REPLACEMENT PARTSUnico Replacement Parts, Inc.andInternational As-sociation of Machinists and Aerospace Workers,AFL-CIO,DistrictLodgeNo.190,LocalLodge 1492.Case 20-CA-168498 September 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 18 January 1983 Administrative Law JudgeRussellL.Stevens issued the attached decision.The Respondent filed exceptions and a supportingbrief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and,except as noted below,has decided to affirm thejudge's rulings,findings,'and conclusions and toadopt the recommended Order as modified.We agree with the judge that the Respondentunlawfully threatened employees with plant closurewhen Supervisor Shakesnider told employeeManzo that if discriminatee Jacques called OSHAto report unsafe working conditions,"we wouldclose the doors,put on our,coveralls and keepworking."In so doing we note that,contrary tothe judge,under the Board's decisioninMeyers In-dustries,268NLRB493 (1984),Jacques'call toOSHAwould not be protectedby the Act in theabsence of evidence to indicate that he acted inconcert with other employees.Nevertheless, Sha-kesnider's threat of plant closure was unlawful.Thus,Manzo credibly testified that Shakesnider'sthreat to close the plant was made in the shop andthat"there was lots of people around"when hemade his remark.Under these circumstances, inas-much as the threat could reasonably have beenconstrued as indicating that complaintstoOSHA,whether madeby one or byseveral employees to-gether,would result in plant closure,we find thatShakesnider's commenthad the effectof restrainingemployees in the exercise of their right to act, in aconcerted manner, to report alleged safety viola-tions to OSHA,and therefore violated Section8(a)(1) of theAct.CertifiedService,270 NLRB 360(1984).'The Respondenthas exceptedto some ofthe judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd 188 F.2d 362 (3d Cir.1951).We have carefullyexamined the record and find no basis for reversingthe findings.309We do not, however,agreewith the judge thattheRespondent unlawfully interrogated Jacquesconcerning his union activities.The evidence inthis regard reveals that on 15 December 1981,Jacques told Union Representative Willis that Sha-kesnider had made some derogatory remarks aboutWilliswhile informing Jacques of Willis'meetingwith the Respondent's general manager Clark overJacques' grievance.When Willis complained toClark and Shakesnider about the "badmouthing" hehad received from the latter, Shakesnider sought toascertain from Jacques why he (Jacques) had in-formed Willis of their earlier conversation in whichthe alleged derogatory remarks were made. It isclear from Jacques' testimony that the focus ofShakesnider's inquiry concerning Jacques' conver-sation with Willis centered not on any union activi-ties Jacques may have engaged in but rather on theclaimthat Shakesnider had "badmouthed" Willis.Under thesecircumstances,we find thatShakes-nider's questioning of Jacques involved essentiallypersonal concerns and did not violate Section8(a)(1) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Unico Replacement Parts, Inc., Benicia,California, its officers,agents,successors, and as-signs,shall take the action set forth in the recom-mendedOrder as modified.1.Substitute the following for paragraph 1(a)."(a)Violating Section 8(a)(1) of the Act bythreatening employees with reprisals and plant clo-sure, and by telling them the layoffs were institutedas a resultof union grievance activity and that theUnion caused their layoffs."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTviolate Section8(a)(1) of the Actby threatening employees with reprisals, threaten-ing employees with plant closure, telling employeesthat layoffs were institutedas a resultof union281 NLRB No. 46 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievance activity,and telling employees that theUnion caused their layoffs.WE WILL NOT violate Section 8(a)(3) and (1) ofthe Act by laying off employees because of theirunion membership or activities.WE WILL NOT in any like orrelatedmannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Robert Jacques and Carl Davisimmediate and full reinstatement to their formerjobs or, if those jobsno longer exist,to substantial-ly equivalent positions,without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed and WE WILL make them whole for anyloss of earningsand other benefitsresulting fromtheir discharge,less any net interim earnings, plusinterest.WE WILL notify each of them that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainst himin any way.UNICO REPLACEMENT PARTS, INC.Donald R.Rendall,Esq.,for the General Counsel.Wesley Sizoo (Moore, Sizoo & Cantwell),of Oakland, Cali-fornia,for theRespondent.DECISIONSTATEMENT OF THE CASERUSSEL L. STEVENS, Administrative Law Judge. Thiscase was tried in San Francisco, California, on October25, 1982.1 The complaint is based on a charge filed Janu-ary 15, 1982, by International Association of Machinistsand Aerospace Workers, AFL-CIO, District Lodge No.190, Local Lodge No. 1492 (the Union). The complaintalleges thatUnicoReplacement Parts, Inc. (the Respond-ent) violated Section 8(a)(1) and (3)of the NationalLabor Relations Act (the Act).All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses, to argue orally,and to file briefs.Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and the Respondent.On the entire record,2 and from my observation of thewitnessesand theirdemeanor,Imake the followingFINDINGS OF FACT1.JURISDICTIONAt all times material, the Respondent, a California cor-porationwith an officeand place of business in Benecia,California,has been engaged in the sale and servicing ofpetroleum industry machinery and equipment. During1All dates are in 1981 unless otherwise stated.2 TheRespondent's posttnal motion to correct the transcript is not op-posed and is grantedthe past 12 months the Respondent, in the course andconduct of its business operations, sold goods and serv-ices valued in excess of $50,000directlyto customerswho meet the Board's direct standards for assertion ofjurisdiction.I find that the Respondent is, and at all times materialhas been,an employer engaged in commere within themeaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers,AFL-CIO, District Lodge No. 190, LocalLodge 1492 is,and at all times material hasbeen,a labororganizationwithin themeaningof Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundsThe Respondent is in the mechanical repair business,and nearly all itsjobsare on an emergency basis. TheRespondent's customers primarily are in oil and chemicalbusinesses in the San Francisco Bay area, but the Re-spondent has facilities in Tacoma,Washington, SantaAna, California, Salt Lake City, Utah, and Benicia, Cali-fornia.The Respondent'swork includes repair of com-pressors,pumps, turbines,gear boxes,and other mechani-cal equipment used by refineries and chemical plants. Be-cause the Respondent'sbusiness is not predictable, itsemployee complement is subject to wide and frequentvariation.Within a 6-month period it may vary from alow of 2 or 3 employees in the shop, to as many as 40 to44. Again because of the nature of the Respondent's busi-ness,layoffs are not made on a single basis.For instance,ifmachinists are laid off, it is by seniority within the ma-chinists category. Employees with specialized skills maybe retained out of seniority. The nature of the job that isbeing completed determines the nature of the layoff.The Respondent has the job classifications of journey-manmachinist,journeymanmechanic, journeymanwelder, mechanic B, and helper. At times relevant KyleShakesnider(later the Respondent's foreman superintend-ent) was the Respondent's shop foreman,and supervisedall the Respondent's employees who worked with tools.His supervisor was Superintendent Fred Maas. JohnClark was the Respondent's general manager and theperson in charge of the Respondent's labor relations.Gerald Evans was the Respondent's comptroller.The Respondent and the Union are parties to a collec-tive-bargaining agreement effective January 29, 1981,through April 30, 1983. At times relevant Samuel Williswas the Union's business representative who dealt on aday-to-day basis with the Respondent.Robert Jacques was employed by the Respondent inFebruary 1981 as a helper, and was laid off November18, 1981. He filed a grievance under the collective-bar-gaining agreement because of his layoff, and was rehiredon December 2, 1981. He was laid off again on Decem-3Thisbackground summary is based on stipulations of counsel and oncreditedtestimonyand evidence not in dispute UNICO REPLACEMENT PARTSber 15 by Shakesnider,and complainedtoWillis shortlythereafter about his layoff.Carl Davis was employed by theRespondent as a me-chanic B from October1981 until hislayoff by Shakes-nider on December 15. His layoffwas afterJacques'layoff.B. Contentions of the PartiesThe General Counsel contends that Jacqueswas a me-chanic B at the time of his layoff, rather than a helper;that Jacques was senior to Davis; that Willis complainedto Clark about Jacques' layoff; and that Daviswas laidoff because of Willis' complaint concerning Jacques.The Respondent contends that Jacques was laid off be-cause he was a helper, whereas Daviswas a mechanic B,and the Respondent's practice is to lay off helpers first;that Jacques was laid off solely for economicreasons;and that Davis was laid off at the request of the Union.C. The Status of Jacques and Davis1. Jacques' classificationThe fact that Jacques was hired as a helper is not indispute.Willis contends that both Jacques and Davis were mis-classified; that Jacques was qualified as, and did the workof, a mechanic B; and that Davis was not as qualified asJacques and should have been classified as a helper.Willis contends that Jacques should have been retainedover Davis when Jacques was laid off on November 18and againon December 15.John Manzo was Jacques' leadman. Manzo crediblytestified relative to Jacques:I used him as mostly a mechanical helper, machinebuilder, and he had a specialty of his own where hewould recondition and rebuild compressor valvesand mechanicalseals,which is a highly technicalspecialty.[W]hen I had him, I used him 50% of the time as amechanical-mechanical helper-Q. As a helper?A. No. I used him-there's a difference betweena helper who sweeps the floors and a machinist B, Ishould say. I shouldn't say mechanical helper. Iused him as a machinist B class most of the time.Half of that time, working as a machinist B, he wasrunningmachines under my supervision and theother half of thetime,he would either be recondi-tioning compressor valves and mechanical sealsand-or tearing apart equipment, rebuilding. Verylittle of that that I've mentioned is helper work, butthe man was qualified. I didn't look at him-I didn'tlook at my men like helper or machinist. I didn'task for papers and all that. The guy could do thework that I gave him and I had him-I used himlike that.311A.When he was originally hired, he had somebackground in repair of seals and we enjoyed thattraining,and it was our plan and hope that wewould eventually make him a journeyman machin-ist.That was why he was hired initially.Q. Was he paid over scale?A. I believe he was, but that's-we frequentlypay over scale. We try to pay all that we possiblycan.Clark testified that Jacques spent "probably 50 percent"of his time working on valves, and that the Respondent"tried to train him in all the other crafts in the business."Shakesnider testified that Jacques worked on compres-sor valvesand seals,and that he was paid over scale "be-cause of that specialty and nothing else." Shakesniderfurther testified that,when not working on valves andseals,"[h]e reverted back to helper,sweepingthe floorandwhatever else became available that he couldhandle."Jacques testified that he did general mechanic work inthe shop, but that he also did some nonskilled work(helper) just as all employees, including journeyman, didwhen work was slack.Willis testified that he went to the shop on December15 to talk with Clark about Jacques' grievance concern-ing his layoff on December 15, and that, during theirconversation, he asked to see Jacques' personnel file.Willis testified that Clark had the file brought in, openedit,and exclaimed, "How the hell did that happen?"Willis looked at the file and noticed "B Mechanic" nextto Jacques'name.Clark asked how Willis thought thathappened, and Willis replied, "[H]e's doing the work andI said he alsohad an efficient secretary4 to note suchthings because it substantiates my position."Willis ex-plained to Clark that his position was that Jacques wasmore qualified than Davis, and that, for a period of ap-proximately 2 weeks after Jacques' layoff of November18,Davis had been doing work that Jacques should havebeen doing. Davis stated that he told Clark "in my opin-ion that both of them [Jacques and Davis] were misclas-sified."Davis testified that Jacques' wage was more thanthe contract rate for mechanic B.Clark testified that he was surprised during his conver-sation with Willis to see that Jacques was classified as amechanic B because he believed that Jacques was ahelper as he was hired. Clark said the secretary made thenotation in the file, but not at his direction. He said hefelt the notation was "a clerical error." Clark testifiedthat the error could have been corrected by erasure, butthat, instead, a new file was made. The new file has noreference to Jacques' being a mechanic B.2.Davis' classificationWillis testified that, although he was not personallyknowledgeable concerning the work that Jacques andDavis did, he was of the opinion that Jacques was morequalifiedas a mechanicthanDavis was, and that hetalked with Shakesnider on December 14, at which timeClark credibly testified relative to Jacques:4 That secretary no longer works for the Respondent. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDShakesnider stated he "had made a mistake in his hiringCarl Davis because his application was better than hiswork performance."Davis testified that he worked both as a mechanic anda helper. He said he sometimes drove forklifts.Clark testified that "Jacques had more authority" thanDavis, that "he had more training," and that the two em-ployees were "doing exactly the same jobs." Clark testi-fied that he told Willis "Mr. Jacques had more talent andknowledge than Mr. Davis."Shakesnider, as well as several other witnesses, made itclear that, as the Respondent's labor force shrinks fromtime to time and during slack periods, all employees, in-cluding journeymen, do helper tasks and menial choressuch as driving forklifts, cleaning the plant, and sweep-ing the floor.3.DiscussionIt is quite clear that Jacques was better qualified, andhad better training, than Davis. That point is not in dis-pute, and was made clear by Clark.Jacques was hired as a helper and Davis was hired asamechanic B, but on a date not established at trialJacques' classification was changed in his file to that ofmechanic B. That change predated Willis' conversationwith Clark on December 15.The fact that Jacques was paid wages in excess ofthose required by the union contract for a mechanic B isnot in dispute.Clark's testimony that Jacques' classificationwaschanged back to helper by him because Jacques errone-ously had been shown in the file as a mechanic B wasnot logical and is given no credence. In the first place,the change back to helper was not made until afterClark'sconversationwithWillisonDecember 15.Second, Jacques was better qualified, and better trained,than Davis. Third, Jacques and Davis did "exactly thesame job." Finally, Jacques' file was not correctedsimply by erasure or interlineation as it could have been.The making of a new file for Jacques, showing him as ahelper, appears to have been a self-serving change.It is found that at times relevant Jacques was a me-chanic B, the same as Davis-5D. Alleged Threat by ShakesniderParagraph 7(a) of the complaint alleges that, in earlyDecember, Shakesnider threatened an employee with re-prisals for using the contractual grievance procedure.Manzo testified that he talked with Shakesnider inearly December: "This was at the beginning of the shiftand Kyle [Shakesnider] was mentioning to me that hethought that Robert [Jacques] might be screwing himselfup by going through with his grievance to the union."Shakesnider denied this testimony by Manzo.6 It is recognizedthat the arbitrator held thatJacques'layoff of No-vember 18 was permissible underthe contract,and that this finding is notdispositive of the issues in this case.DiscussionIfManzo is credited, Shakesnider's statement clearlywould be a violation of Section8(a)(1), asan impliedthreat designed to coerce employees in their use of thegrievance procedure of the collective-bargaining agree-ment.6 Further, the statement would be indicative of theRespondent's intentions possibly to retaliateagainstJacques because of the grievance.Manzo is credited, and a violation of the Act, as al-leged, is found.E. Alleged Threat by ShakesniderParagraph 7(b) of the complaintallegesthat, in earlyDecember, Shakesnider threatened employees with plantclosure if they contacted the Occupational Safety andHealth Administration (OSHA).Manzo testified that during his conversation with Sha-kesnider in early December:He said that it wasn't doing him any good andthat he had heard that Robert [Jacques] may alsocallOSHA and report unsafe working conditionsand he said that if that did take place, that it wouldbe all right because we could close the doors andwe'll put on our coveralls and keep working andthat was about it.Shakesnider denied having any conversation withManzo concerning Jacques along the line testified to byManzo.DiscussionIf the statement alleged by Manzo is true, a violationof the Act is clear. A complaint to OSHA is activityprotected by the Act-7 Any interference with that activi-ty through threats is coercive and in violation of theAct. 8Manzo is credited, and a violation of Section 8(a)(1) ofthe Act, as alleged, is found.F. Alleged Statement by ShakesniderParagraph 7(c) of the complaint alleges that, about De-cember 15, Shakesnider told employees that layoffs bythe Respondent were instituted as a result of union griev-ance activity.Davis testified that, on December 15, he talked withShakesnider:He told me that, "After today, you're laid off." Iasked himwhy andhe said, "Because ofthe posi-tionofMr.Willisprotesting [the] layoff ofJacques," that we both would be laid off that day,seeing asthough I would have been laid off a weeklateranyway.Q. All right. Continue with whatwas said in thatconversation,please.6Cooper-Jarrett, Inc.,260 NLRB 1123 (1982)'J.P. Stevens &Co, 240 NLRB 579 (1979)8Philadelphia Ambulance Service,238 NLRB 1070, 1071 (1978). UNICO REPLACEMENT PARTSA. I told him I didn'tunderstand.He suggestedthat I talk with Mr. Willis at the Union.Shakesnider acknowledged talking with Davis on De-cember 15, and testified:Q. In your conversation,referring back again toyour discussionwithMr. Davis,did you refer inany way toa grievancewith the Unionas being oneof the reasonsfor layoff?A. The referencemade to the Union was thatMr. Willishad been into the shop talkingwith JohnClarkand Fred Maas.We couldn't come to an un-derstanding,or at leastUnico couldnot come to anunderstanding with Mr. Willis.Therefore, both ofthe peoplewere laid offat the same time.But thiswas a move to keep the Union satisfied.The Unionwas really on us to retain Mr. Jacques when wedidn'thave work for Mr.Jacques.Q. So you laid off Mr.Davisto satisfy theUnion?A. Exactly.Q. Did you do it in reprisal?A. It wasn't done in reprisalto the Union or theemployees.DiscussionIf Shakesnider made the statementattributed to him byDavis, it would constitute a violationof the Act. Accel-eration of a layoff because of a union's contractualactivi-ty on behalf of itsmembers would be unlawful, and astatementto that effectequally is unlawful.9Davis is credited,and a violationof Section8(a)(1) ofthe Act,as alleged, is found.G. AllegedStatement by ShakesniderParagraph 7(d) of the complaint alleges that, aboutDecember 15, Shakesnider told employeestheUnioncaused theirlayoffs.Manzo testified that he talked with Shakesnider onDecember 15:A. Well, as I started walking into the shop, wewalked together and Kyle mentioned that becauseof Robert's grievance,he's going to be forced to layoff two men instead of one.Q. Robert who?A. Robert Jacques.I'm sorry.And I said, "Well,is that what you were talking to Carl Davis about,"and he says, "that's right,I had to let him,go." Andthat was about it. We went in. I went to the lockerroom and got ready for work.He said becauseof the grievance that the Union ispressingpretty hardon him and that was about it.That's all I recall.Shakesnider denied that he told employees that Davisand Jacques were laid off to satisfy the Union.Gauley Industries,260 NLRB 1273 (1982).313DiscussionThe alleged statementby Shakesniderwould be a clearviolationof the Act if thestatement was made.A layoffbecause of union activitiesis protected by theAct as is astatementto that effect.' °Manzo iscredited,and a violationof the Act, as al-leged,is found.H. Alleged Interrogation by ShakesniderParagraph 7(e) of the complaint alleges that,about De-cember 17,Shakesnider interrogated employees regard-ing their union activities.Jacques testified that, on December 15, Shakesnidertalked with him about the fact that Willis had gone in tosee Clark that day to talk about Jacques' grievance ofDecember 2, and that,during the conversation,Shakes-nider talked very derogatorily about Willis. Jacques saidhe told Willis about the matter,and Willis testified thathe complained to Shakesnider and Clark about Shakes-nider"badmouthing" him.Jacques testified that,when he went to the shop onDecember 17 to pick up his check,Shakesnider askedhim what he had told Willis, and Jacques replied that heonly answered the questions Willis asked him.Shakesnider denied saying anything toWillisorJacques concerning this matter.DiscussionJacquesand Willisare credited.It isclear from Jacques'answer to Shakesnider's ques-tion that Jacques was reluctantto reply,and it isequallyclear thatShakesnider's interrogationof Jacques was co-ercive.The earlier conversationbetween Jacques andShakesniderinvolvedJacques'grievance thatWillis wasprocessingunder thecontract,and any conversationJacques and Willis may have had relative to that matterwas of concernonly to Jacques and Willis. Although apersonal elementmay have been injectedso far as Sha-kesniderwas concerned, the fact remains that Shakes-nidercoercivelyinterrogated Jacques concerningthe Tat-ter'sprivate conversation with Willis, which related di-rectly to the pending grievance.Such an interrogation isviolative of the Actas alleged.Jacqueswas on layoffat the timethe interrogation oc-curred, but heretainedhis employeestatus.Further,Jacques hada continuing relationshipwith theRespond-ent'semployees by reason of Jacques having filed agrievancealleging thatthe November 18 layoff was notinaccordancewith the collective-bargainingagree-ment."I.AllegedStatementby ClarkParagraph 8(a) of the complaint allegesthat,about De-cember 15,Clarktold employeesthat layoffswere insti-tuted as a result of union grievanceactivity.10 TuftsBros.,235 NLRB 808 (1978);BertWolfe Ford,239 NLRB 555(1978).11Doughboy Recreational,229 NLRB 381, 388 (1977) 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDManzo testified that he talked with Clark the eveningof December 15, after the layoffs of Davis and Jacques:Itwas just that John approached me and said, "Hi,how are things going,"and, after knowing that Ilost one of my workers, I said that, "They could begoing a lot better.I lost a good man."And he said,"Well, we have a lack of work here," or a shortageor work, and I said, "Well, it depends on who youtalk to. I get a different answer from other people,"and I said, "I hear is has something to do withRobert Jacques' grievance with the Union," and hesimply said, "Well, that's part of it," and that was-I believe that was the end of the conversation.Clark denied this testimony of Manzo.DiscussionIf the statement attributed to Clark actually was made,itwould be a patent violation of Section 8(a)(1) of theAct.Manzo is credited, and a violation of the Act, as al-leged, is found.J.Alleged Statement by ClarkParagraph 8(b) of the complaint alleges that, aboutNovember 15, Clark told employees that layoffs were in-stituted as a result of union grievance activity.Davis testified that he talked with Clarklate in theday on December 15:He just said that Bud Willis took the position thatRobert should be laid off before me; so, therefore,since production was slow, I would have been laidoff a few days later, so they was going to lay meoff that day also.Q. Did he say why you were being laid off onDecember 15, 1981?A. Because of pressure from Bud Willis.Clark denied ever telling any employee that the layoffsof December 15 were occasioned by grievance activity.DiscussionDavis is credited,and a violation of Section 8(a)(1) ofthe Act,as alleged,is found.K. The Layoffs of Jacques and Davis1.JacquesJacques testified that Shakesnidercalled him aside De-cember 15 and told him that would be hislast night towork. Jacques said he asked why, and Shakesnider re-plied:A. Then he said-he had told me that Bud Willishad been there that day and had gone into JohnClark's office and had ranted and raved about thegrievance itself which I had filed prior to Decem-ber 2nd, and then he went to say that Bud Willisnever did anyone any good and that the Unionshould find somebody else to represent them as arepresentative, and then he said that, tohim, BudWillis was a no good, lousy bastard.Q. All right. What else was said, please?A. And then he said to me-he said, "This is justbetween you and I," he said, "but the reason youare being laid off is because you filed a grievance."Jacques testified that no other reason was given for thelayoff, and that nothing was said about lack of work. Hesaidthere seemed to be plenty of work at the time.Willis testified that he went in to see Clark on Decem-ber 15 about Jacques' layoff on November 18, and toldClark that, because Jacques had been laid off out of se-niority, the Respondent owed Jacques for 8 days' work.Clarkarguedthat the layoff was based on classificationand was proper. Willis said Clark then calledinMaas,and told him to lay off both Jacques and Davis, that"work is becoming slow." Willis protested, and said hedid not want to get either of them laid off; he onlywanted to get 8 days' pay for Jacques. Willis also testi-fied that Clark told him Jacques had bad work habitsand talked too much on the job.Clark testified that, although Jacques hadmoreplantwide seniority than Davis, he had not progressedsatisfactorily during his training period. Clark testifiedthat he told Willis:In fact, I explained to Mr. Willis that Mr. Jacqueshad more talent and knowledge than Mr. Davis didat the time, but it was the Company's decision toput the effort into potential rather than into a dea-dend employee.Q.At the time, was there certain work to bedone which Mr. Davis could do and which Mr.Jacques could not do?A. No.Clark later testified relative to the reason for laying offJacques:Q. Then why did you lay him off and retainDavis?A. Because Davis had more potential. We decid-ed it was wiser,a better managementdecision, toput your training into the people that have the bestpotential.We gave Mr. Jacquesa goodtry and hewasn't making it.Still later,Clark testified that business was poor, and thatthe Respondentwas contemplatinga general layoff aboutDecember 15. ClarksaidMaas"wanted to take the twomen off the bottom of the seniority list because he waslow on work." Clark testified that, within 2 hours afterhis discussion with Willis, Jacques and Davis both werelaid off. Finally, Clark testified that, although he couldnot be specificand was notpersonally aware of much ofJacques'work, Jacques' work was too slow and hetalked too much on the job.Shakesnider testified that he told Manzo that Jacqueswas laid off because of a "reduction in work force." Inhis pretrial affidavit, Shakesnider stated that he told shopemployees that Jacques and Davis were laid off "because UNICO REPLACEMENT PARTSBud Willis came to Unico on December 15, 1981 and in-sisted the two of them be laid off." Shakesnider testifiedthat he laid off Davis before he laid off Jacques,and thatJacques worked December 15 and 3 hours-on December16.He said he tried to reach Jacques by telephone onDecember 15 to lay him off, but was not successful. Sha-kesnider later changed his testimony and said"[i]twouldhave to be the evening of the 15th"when he laid offJacques.He said he made it clear to Jacques that he waseligible for rehire.He denied saying anything to Jacquesabout his grievance or about NLRB.Shakesnider testi-fied that he made the decision to lay off Jacques, andthat it had nothing to do with Jacques'work perform-ance or working too slow;he said the only reason waslack of work.Later,in explaining Jacques' layoff, Sha-kesnider testified:Q.Were thereany particularjobs that you hadbeen expectingthat you didnot receive that causedthat layoff?A. No. What happenedwas we were finishing upa job in the shop.It didn't go as long as we antici-pated it to.Q. What jobwas that?A.We were working on PG&E turbine dia-phragmsfrom The Geysers, Geyserville, California,and therewas a lot of handworkand grinding in-volved,and it wasmy belief thatCarl Davis wasdoing a betterjob on that particular job than Mr.Jacques.Q.Who werethe employeesthat wereworkingon the job?A. We had aboutthree journeymen,Carl Davis,and Ithink RobertJacques on the swing shift.Q.Who was the otheremployee working on it?A. They werethree journeymen.I have no idea.I'd have to look back.Still later,Shakesnider testified that,when Jacques waslaid off,there was no work on valves and seals, whichwere Jacques'specialty. 122.DavisDavis testified that he talked with Shakesnider whenhe was laid off December 15:A.Mr. Shakesnider said that he [Willis] wasthere that day protesting Jacques' layoff, and hesaid that I should have been laid off before Jacques.Q. Bud Willis said that?A. Right.But seeing as though I would havebeen laid off in a week anyway,we both would belaid off that day.Q. DidMr. Shakesnidertellyou whythiswassaid,why he wastelling you this?A. Because of Bud Willis, that it happened pre-mature.12 Shakesnidertestified thatan unsuccessful attempt was made in Janu-ary or February to get in touch with Jacques relative to a rehire offer,and Jacques testified that he was given an offer, but was notgiven a rea-sonable timeinwhich to report for work. This dispute is left for thecompliancestage of theseproceedings.315Davis said he assumed that,based on the Respondent'sregular practice,he was eligiblefor rehire.Shakesnidertestifiedthat he laid Davis off December15 because of "a reduction in workforce."He said hetoldDavis he was eligible for recall. Shakesnider testi-fied thata decision already had been made by him andMaasto lay offDavis because oflack of work,but thatthe layoff was accelerated3 days "to satisfythe Union."3.DiscussionIn view of the natureof the various8(a)(1) violationsfoundsupra,the probabilitythat Jacques was laid offwhen he was becauseof Willis'complaints to Clark isstrong.Equally probablein view ofthose violations isDavis'early layoff in retaliationforWillis'complaintsabout Jacques.The fact thatthe Respondent'sbusiness is irregularand that layoffs are frequent are not in dispute.There ap-pears somelikelihood, in view ofthe small number ofemployees at work during times relevant,that businesswas slow,but it is apparent that there was some work inthe shop,and that either Jacques or Davis could do thatwork. Possibly alayoff was imminent,but that fact wasnot establishedat trial,and such a fact could be consid-ered at the compliance stage of these proceedings if it ex-isted.In any event,no proof was adduced at trial toshow that layoffs were imminentother thanthe unsub-stantiated statementsof Clark andShakesnider.The testi-mony of thosetwo witnesses was contradictory, in someinstancesself-contradictory,and inconsistent.More thantheir statements concerning the status of business and thenumber of employees requiredwould be necessary. Nobusinessrecordswere introduced in support of the Re-spondent's contentions relative to business volume.The Respondentcontends that no union animus on itspart was shown,but that is beside the point.Itwas clear-ly established that the Respondent resented Willis' pres-entation of Jacques'grievance,and Jacques'layoff fol-lowed thatpresentationby 2 hourswith no prior noticegiven to Jacques or the Union.The Respondentalso arguesthatDaviswas not en-gaged in anyprotected activity, but that,too, is irrele-vant.Shakesnider acknowledgedthatDavis' layoff wasaccelerated because ofWillis' visit, but he contends thatWilliswantedDavis to be laid offif Jacques was laid off.Willis crediblydenied thattestimony,and Shakesnider'scontention is given nocredence. Clearly, Daviswas laidoff in pique and in retaliationforWillis'efforts to obtain8 days'work pay for Jacques.The versions of Jacquesand Davisrelative to theirlayoffs areacceptedas factual.As allegedby the GeneralCounsel,the Respondent'slayoff of Jacques because of the grievance he filed andWillis'prosecutionof that grievanceviolated a funda-mentalstatutory right ofJacques,' 3 and the Respond-ent'slayoff of Davisin retaliationforWillis' efforts inbehalf of Jacques violated afundamentalstatutory rightof Davis to be protectedin hisemploymentagainst im-proper layoff.18GreencastleMfg. Co.,234 NLRB 272, 274(1978). 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forthin sectionIII above,occurringin connectionwithitsoperationsdescribedin sectionI,above, havea close intimate, andsubstantialrelationship to trade, traffic, andcommerceamongthe severalStates, andtendto leadto labor dis-putes burdeningand obstructingcommerceand the freeflow of commerce.REMEDYHaving found that the Respondent violated Section8(a)(1) and(3) of the Act, it will berecommended thatthe Respondent be ordered to cease and desist and totake certain affirmative action designed to effectuate thepolicies of the Act.It is recommended that the Respondent be ordered tooffer immediate and full reinstatement to Robert Jacquesand Carl Davis to their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs, without lossof seniority or other rights or privileges,and make themwhole for any loss of earnings they may have suffered,to be computed in the manner prescribed in F. W.Wool-worth Co.,90 NLRB 289 (1950), plus interest as set forthinIsis Plumbing Co.,138 NLRB 716 (1962), andFloridaSteel Corp.,231 NLRB 651 (1977).On the basis of the above findings of fact and on theentire record, I make the followingCONCLUSIONS OF LAW1.Unico Replacement Parts,Inc. is,and at all timesmaterial has been,an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.InternationalAssociaton of Machinists and Aero-spaceWorkers,AFL-CIO, District Lodge No. 190,Local Lodge 1492 is,and at all times material has been, alabor organization within the meaning of Section 2(5) ofthe Act.3.The Respondent violated Section 8(a)(1) of the Actby threatening employees with reprisals,threatening em-ployees with plant closure, telling employees that layoffswere instituted as a result of union grievance activity,telling employees that the Union caused their layoffs,and interrogating employees.4.TheRespondent violated Section 8(a)(3) and (1) ofthe Act by laying off employees because of their unionmembership or activities.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed1414 If no exceptions are filed as providedby Sec 102 46 ofthe Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 ofthe Rules,be adopted by theORDERThe Respondent,UnicoReplacement Parts, Inc., Beni-cia,California,itsofficers, agents, successors, and as-signs, shall1.Cease and desist from(a)Violating Section 8(a)(1) of the Act by threateningemployees with reprisals, threatening employees withplant closure,telling employees that layoffs were institut-ed as a result of union grievance activity, telling employ-ees that the Union caused their layoffs, and interrogatingemployees.(b)Violating Section 8(a)(3) and (1) of the Act bylaying off employees because of their union membershipor activities.(c) In any other manner interferingwith,restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Robert Jacques and Carl Davis immediateand full reinstatement to their former jobs or, if thosejobs no longer exist,to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed, and make them wholefor anyloss of earnings and other benefits suffered as aresult of the discrimination against them, in the mannerset forth in the remedy section of the decision.(b) Remove from its files any reference to the unlawfullayoffs and notify the employees in writing that this hasbeen done and that the layoffs will not be usedagainstthem, in any way.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at itsBenicia,California facility copies of theattached noticemarked "Appendix." 15 Copies of thenotice, on forms provided by the Regional Director forRegion 20,after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.Board and all objections to them shall be deemedwaived forallpur-poses15 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "